Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121.
Claims 1-10, drawn to a fishing lure assembly (apparatus), classified in A01K85/18. 
Claims 11-13, drawn to a method for catching fish (process), classified in A01K85/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as one that does not require disposing a barbed end of a fishing hook at least partially through the primary prey member.  

Upon choosing one of the inventions above, the applicant is required to also choose a single species which includes one type of Sub-species from each of the Groups seen below.

This application contains claims directed to the following patentably distinct species: 
Group A: Configuration of Primary Prey Member 
Sub Species I: Crawfish with holding claw configured to removably secure shad fish member via a locking groove (page 7, Figs 1-2)
Sub Species II: Crawfish with holding claw configured to removably secure shad fish member via an adhesive (page 9, Fig 6)
Sub Species III: Crawfish with holding claw configured to removably secure worm member via an adhesive (page 12, Fig 10)
Sub Species IV: Baby bass member (Fig 13) 
Group B: Configuration of Secondary Prey Member 
Sub Species V: Shad fish member with groove (Fig 3-4)
Sub Species VI: Shad fish member (Fig 7)
Sub Species VII: Worm member (Fig 11)

Note: The applicant is required to choose from the Inventions I or II above and also from the  given Groups and Subspecies in the response to this action. A proper reply will include a selection of Inventions and one Subspecies under each Group. For example, the applicant may choose Invention I Subspecies I and VII. This would be an apparatus with a Crawfish holding a Worm for example. Also, the applicant must specify which claims read on the chosen selection.

Restriction between Inventions I and II for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are separately classified and require separate search terms. For example, claims 1-10 drawn to a fishing lure assembly (apparatus) classified in A01K85/18 and appropriate search terms include: prey, elastomeric plastic, crawfish, shad, ect. Claims 11-13, drawn to a process is classified in A01K85/00 and appropriate search terms include: casting into water, attaching fishing line, ect. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The species are independent or distinct because they are different configurations of artificial fishing lures resembling prey that require different searches/terms and have attained separate status in the art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: separate searches are applicable to each of the primary and secondary types of prey members. For example, the configuration of the primary prey member as a crawfish holding a fish in its claw requires search terms including words such as claw and pincer, whereas configuration of the primary prey member as a baby bass holding a worm requires different search terms such as mouth. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644